
	
		I
		112th CONGRESS
		1st Session
		H. R. 264
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Thompson of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To permanently prohibit oil and gas leasing off the coast
		  of Mendocino, Humboldt, and Del Norte Counties in the State of California, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern California Ocean and Coastal
			 Protection Act.
		2.Prohibition of
			 oil and gas leasing in certain areas of the outer Continental
			 ShelfSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end
			 the following:
			
				(q)Prohibition of
				Oil and Gas Leasing in Certain Areas of the outer Continental Shelf
					(1)In
				generalNotwithstanding any other provision of this Act or any
				other law and except as provided in paragraph (2), beginning on the date of
				enactment of this subsection, the conduct of oil and gas preleasing, leasing,
				and related activities is prohibited in areas of the outer Continental Shelf
				located off the coast of Mendocino, Humboldt, and Del Norte Counties in the
				State of California.
					(2)EffectNothing
				in this subsection affects any rights under leases issued under this Act before
				the date of enactment of this
				subsection.
					.
		3.Comprehensive
			 inventory of Outer Continental Shelf oil and natural gas
			 resourcesSection 357(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15912(a)) is amended by inserting
			 after Continental Shelf the following: (other than the
			 areas of the Outer Continental Shelf off the coast of Mendocino, Humboldt and
			 Del Norte Counties in the State of California).
		
